DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1, the term “the incentive spirometer” lacks proper antecedent basis as there is no “incentive spirometer” being first introduced prior to such recitation.

Regarding Claims 2-11, the claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite since they are dependents of indefinite claim 1, and their limitations do not overcome the indefiniteness issues of their parent claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weinstein et al. (US Patent No. 6,238,353).

As per Claim 1, Weinstein et al. disclose an incentive spirometry device (Fig 1), comprising: 
a user interface through which a desired air volume is set (Fig 1 Element 81 and Col 3 L 45-49), the desired air volume comprising a patient-specific incentive spirometry goal (Col 6 L 43-62); 
a sensor measuring inspired air volume in the incentive spirometry device by tracking displacement of a piston within the incentive spirometer (Col 3 L 18-44; Col 6 L 21-62); 
Fig 11 Element 200) configured to determine compliance by a patient inspiring air using the incentive spirometer device based on a summation of counted successful inspiring air events over a period of time (Col 6 L 21 through Col 7 L 5); and 
a display (Fig 11 Element 210) presenting a visual indication indicating compliance or non-compliance relative to the patient-specific incentive spirometry goal (Col 4 L 63 through Col 5 L 19: Col 6 L 21-62).

As per Claim 4, Weinstein et al. further disclose the incentive spirometry device of claim 1 (as described above), wherein the sensor is remote from the processor (Note that, per Fig 11, emitter/detector portion is separate [i.e. remote] from processor 200), and the sensor operatively connects to the processor over one of a wired or wireless connection (Per Fig 11, emitter/detector portion is connected to processor 200 in a wired fashion).

As per Claim 5, Weinstein et al. further disclose the incentive spirometry device of claim 1 (as described above), wherein the user interface, the sensor, the processor, and the display comprise a portable unit attachable to and detachable from an air chamber within which the piston is displaced (Per Col 6 L 21-62, the GRC [which contains the sensor, processor, display as shown in Fig 11] contains a bracket [interface] which is used to attach to the spirometer chamber [within which the piston displaces] and to set the desired goal).

As per Claim 6, Weinstein et al. further disclose the incentive spirometry device of claim 1 (as described above), further comprising a counter to count successful inspiring air events (Col 6 L 43-62).

As per Claim 7, Weinstein et al. further disclose the incentive spirometry device of claim 6 (as described above), wherein the patient-specific incentive spirometry goal comprises a desired air volume of inspired air (Col 6 L 43-62).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weinstein et al., as applied to claims 1 and 4-7 above.

As per Claim 2, Weinstein et al. teach the incentive spirometry device of claim 1 (as described above).

Weinstein et al. fail to teach wherein the sensor is integrated as part of an air chamber within which the piston is displaced.
However, making the sensor integral with the chamber is an obvious matter of design choice which does not deviate from the general teaching concept of Weinstein et al. (see MPEP 2144.04 V-B).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the incentive spirometer (as taught by Weinstein et al.) with a chamber-integrated sensor in order to satisfy a particular engineering design choice which could potentially minimize the number of parts in the overall system without deviating from the general teaching concept of Weinstein et al. (see MPEP 2144.04 V-B).

As per Claim 3, Weinstein et al. teach the incentive spirometry device of claim 1 (as described above).

Weinstein et al. fail to teach wherein the sensor is integrated as part of the piston.
see MPEP 2144.04 V-B).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the incentive spirometer (as taught by Weinstein et al.) with a piston-integrated sensor in order to satisfy a particular engineering design choice which could potentially minimize the number of parts in the overall system without deviating from the general teaching concept of Weinstein et al. (see MPEP 2144.04 V-B).

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weinstein et al., as applied to claims 1 and 4-7 above, in view of Dwork (US Patent No. 5,522,380).

As per Claim 8, Weinstein et al. teach the incentive spirometry device of claim 7 (as described above).

Weinstein et al. fail to teach wherein the user interface comprises one or more switches enabling inputting of the desired volume of inspired air.
However, Dwork teaches an incentive spirometer in which knob controls and adjustable flow control valves are provided and alter the flow volume of such (Col 6 L 5-51).
Weinstein et al. and Dwork are analogous art because they both disclose spirometry systems.  Therefore, it would have been obvious to a person having ordinary skill in the art as taught by Weinstein et al.) with control knobs and adjustable flow control valves (as taught by Dwork) in order to increase or decrease the amount of air that can flow, thus increasing or decreasing the volume of air inhaled (Dwork Col 6 L 5-51).

As per Claim 9, Dwork in the combination outlined above further teaches the incentive spirometry device of claim 8 (as described above), wherein the one or more switches further enable bookmarking of at least one of an inspiring air event, a breathing event, and a patient state (Dwork Col 6 L 5-51: Note that setting a flow for a patient can be interpreted as a patient-specific state).

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weinstein et al. in view of Dwork, as applied to claims 8-9 above, and further in view of Johnson et al. (US PGPUB 2018/0330827).

As per Claim 10, the combination of Weinstein et al. and Dwork outlined above teaches the incentive spirometry device of claim 9 (as described above).

The combination of Weinstein et al. and Dwork outlined above fails to teach further comprising a memory unit operatively connected to the processor, the memory unit storing the at least one of the inspiring air event, the breathing event, and the patient state.
P0066-0069).  Example memory 140 stores images, patient data, best practices, clinical knowledge, analytics, reports, etc. (P0067).
Weinstein et al., Dwork, and Johnson et al. are analogous art because they all disclose spirometry systems.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the incentive spirometer (as taught by the combination of Weinstein et al. and Dwork) with a memory unit (as taught by Johnson et al.) in order to allow data and instructions to be accessible by a processor or external system (Johnson et al. P0067).

As per Claim 11, Johnson et al. in the combination outlined above further teach the incentive spirometry device of claim 10 (as described above), the memory unit further storing at least one of minimum and maximum inspired air volumes over the period of time or one or more subsets of the period of time (P0066-0069).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORLANDO BOUSONO whose telephone number is (571)270-5261. The examiner can normally be reached Monday - Friday 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ORLANDO BOUSONO/Primary Examiner, Art Unit 2685